 

Exhibit 10.1

 



CONSULTING & REPRESENTATION AGREEMENT

  

THIS AGREEMENT (the "Agreement") entered into as of January 15, 2015 between
Flacane Advisors, Inc., a sole proprietor S-Corp with Gary Augusta
(“Consultant”) as its sole proprietor Consultant with a contact address at PO
Box 451, Crystal Beach, FL 34681 and Apollo Medical Holdings, Inc. (“Company”),
with legal offices at 700 Brand Blvd., Suite 220, Glendale, CA 91203.

 

W I T N E S S E T H :



 

WHEREAS, the Consultant possess expertise in the areas of executive management,
operations, sales and marketing, financial management, private equity and
private placement, mergers and acquisitions, corporate and business development,
business advisory, and due diligence review and desire to make available
Consultant’s expertise for the benefit of Company by providing services in such
area of expertise;

 

WHEREAS, Company desires to utilize such services during the term of this
Agreement;

 

NOW, THEREFORE, in view of the foregoing premises, which are hereby incorporated
as part of this Agreement, and consideration of the mutual covenants herein
contained, the parties hereto agree as follows:

 

1.Services.

 

1.1The Consultant will perform customary and reasonable responsibilities and
services for a minimum of 4 days weekly on average basis to include, but not
limited to operational management, financial oversight, management controls and
procedures, business strategies, capital strategies, cash flow management, sales
forecasting, financial systems and technology utilization. It is envisioned that
services will be performed between Apollo Medical corporate headquarters and
field work to include Florida, New York and other partner, customer, capital,
new business and conference locations.

 

1.2The Consultant will provide operations leadership to include Executive
Management roles, Sales, Marketing and Business Development, Investor Relations
and PR and Mergers and Acquisitions in addition to below.

 

1.3The Consultant will advise the Company’s ownership, management, employees and
agreed upon agents at reasonable times, in matters related to the relevant field
of interest, as requested by the Company as set forth below. The field of
interest for consulting hereunder is to provide the identification and
introduction to potential funding sources for “Company”.

 

1.4In addition, the Consultant will provide corporate and business development
activities and other strategic corporate advisory and planning services,
including but not limited to, sales activities, network introductions,
partnerships, investment presentation and delivery assistance, due diligence
reviews, and other services as mutually defined (the “Field of Interest”).

 



1

 

 

1.5The services to be rendered by Consultant (the "Services") include the role
of company spokesperson, advisor in corporate financing, advisor in due
diligence review, a strategic advisory resource in corporate and business
development activities in preparing Company for such relationships.

 

1.6Executive and operational management role for ApolloMed ACO in addition to
ACO Board role

 

1.7Executive and operational management role with mergers and acquisitions,
Joint Ventures and partnerships

 

1.8The consultant will also serve as Executive Chairman of the Board of
Directors of Apollo Medical Holdings, Inc. Please see Augusta Board Agreement
for specific roles and responsibilities.

 

1.9In all above roles and capacities the Consultant will report directly to the
CEO of Apollo Medical Holdings, Inc.

 

2.Consultant agrees that during the term of the Agreement Consultant shall
perform the Services to the best of Consultant’s abilities and in accordance
with the Company's reasonable requests and as instructed by Company. Consultant
will determine the method, details and means of performing the Services.

 

3.It is the express intention of the parties that Consultant be an independent
contractor and not an employee, agent, or partner of the Company. However,
Consultant will become a corporate officer of the company in his role of
Executive Chairman of the Board. Nothing in this Agreement shall be interpreted
or construed as establishing or creating the relationship of employer and
employee between Company and Consultant or any employee or agent of Consultant.
Both parties acknowledge that Consultant is not an employee of the Company for
state or federal tax purposes.

 

4.This Agreement shall remain in effect until March 31st, 2015 and will
carryover to December 31st, 2015 unless it is replaced by a new Agreement

 

5.(a) Consultant recognizes and acknowledges that the data collected, developed
and maintained for the Company by Consultant is a valuable property right of the
Company and is to be kept confidential and secret and therefore agrees to keep
all information relating to such data in confidence and trust, and will not use
or disclose any such information without the written consent of the Company,
except as such use may be necessary in the ordinary course of Consultant’s
performance of the Services for the Company.

 



2

 

 

(b)Consultant agrees that all documents and other physical property furnished to
Consultant by the Company or produced by Consultant or others in connection with
the performance of the Services shall be and remain the sole property of the
Company, and that Consultant shall return and deliver all such documents and
property (including any copies thereof) to Company upon request or upon the
termination of this Agreement.

 

(c)During the term of this Agreement and for one (1) year thereafter, Consultant
will not solicit any employee of the Company to leave the Company for any reason
or to devote less than all of any such employee's efforts to the affairs of the
Company.

  

6.In consideration for the Services rendered hereunder, the Company shall
compensate Consultant with:

 

(a)Cash Compensation - $25,000 a month from January 1, 2015 through December 31,
2015. This compensation should be paid on the 10th of the month for the existing
month; (i.e. $25,000 due December 10th for services December 1st through
December 31st ).

 

(b)Equity Compensation. To be determined by the Board of Directors in
conjunction with equity options given to senior management based on company and
individual performance.

 

(c)The Company shall reimburse all reasonable business expenses incurred.

 

7.Consultant hereby represents that neither the execution of this Agreement, the
consulting relationship with the Company nor the performance of the Services
will violate any obligations of Consultant to any person or entity, including
without limitation, the obligation to keep confidential any proprietary
information of such person or entity.

 

8.Exclusive Services during the Term.

 

Subject to written waivers that may be provided by the Company upon request,
which shall not be unreasonably withheld, the Consultant agrees that during the
Term of this Agreement he will not directly or indirectly (i) provide any
services in the Field of Interest to any other business or commercial entity
which directly competes with the Company, and (ii) participate in the formation
of any business or commercial entity which directly competes with the Company.

 

9.Consultant will not disclose to the Company any information that the
Consultant is obligated to keep secret pursuant to an existing confidentiality
agreement with a third party, and nothing in this Agreement will impose any
obligation on the Consultant to the contrary.

 



3

 

 

10.The consulting work performed hereunder will not be conducted on time that is
required to be devoted to any other third party. The Consultant shall not use
the funding, resources and facilities of any other third party to perform
consulting work hereunder and shall not perform the consulting work hereunder in
any manner that would give any third party rights to the product of such work.

 

11.Confidentiality.

 

The Consultant acknowledge that, during the course of performing services
hereunder, the Company will be disclosing information to the Consultant relating
to inventions, data, projects, products, potential customers, personnel,
business plans, and finances, as well as other commercially valuable information
(collectively “Confidential Information”). The Consultant acknowledge that the
Company’s business is extremely competitive; dependent in part upon the
maintenance of secrecy, and that any disclosure of the Confidential Information
would result in serious harm to the Company. The Consultant agree that the
Confidential Information will be used by the Consultant only in connection with
consulting activities hereunder, and will not be used in any way that is
detrimental to the Company or in violation of any law. The Consultant agree not
to disclose, directly or indirectly, the Confidential Information to any third
person or entity, other than representatives or agents of the Company. The
Consultant will treat all such information as confidential and proprietary
property of the Company. The term “Confidential Information” does not include
information that (i) is or becomes generally available to the public other than
by disclosure in violation of this Agreement, (ii) was within the Consultant’s
possession prior to being furnished such information, or (iii) becomes available
to the Consultant from a third party on a non-confidential basis. The Consultant
may disclose any Confidential Information that is required to be disclosed by
law, government regulation or court order. If disclosure is required, the
Consultant will give the Company advance notice so that the Company may seek a
protective order or take other action reasonable in light of the circumstances.

  

12.Upon termination of this Agreement, the Consultant will promptly return to
the Company all materials containing Confidential Information as well as data,
records, reports and other property, furnished by the Company to the Consultant
or produced by the Consultant in connection with services rendered hereunder,
together with all copies of any of the foregoing. Notwithstanding such return,
the Consultant shall continue to be bound by the terms of the confidentiality
provisions contained in this agreement for a period of three (3) years after the
termination of this Agreement.

  



4

 

 

13.Miscellaneous.

 

(a)Necessary Acts: All parties to this agreement shall perform any acts,
including executing any documents that may be reasonably necessary to carry out
all provisions and intent of this agreement.

(b)Amendments: This Agreement may be amended only by written consent of all
parties to the agreement.

(c)Notices: All notices, demands, requests or other communications required or
permitted by this agreement shall be in writing and shall be deemed duly served
when personally delivered to the party or to an officer or agent of the party,
or when deposited in the United States mail, first-class postage prepaid,
addressed to the party at the address listed in this Agreement or any updated
address provided by either party in writing.

(d)Binding on Successors and Assigns: This Agreement shall be binding on all the
parties to the agreement and on each their heirs, executors, administrators,
successors and assigns.

(e)Severability: If any provision of this Agreement is deemed to be unlawful,
unenforceable or invalid by a court of competent jurisdiction for any reason,
the remaining provisions shall remain in full force and effect.

(f)Governing Law: This Agreement shall be governed by the laws of the State of
California without regard to its conflict of laws principles.

(g)Sole Agreement: This Agreement constitutes the only agreement of the parties
regarding the subject matter hereof and correctly sets forth the rights, duties
and obligations of each to the other. No prior agreement, whether written or
verbal, shall have any effect.

(h)Third Parties, No Interest: Nothing in this Agreement is intended to or shall
(i) confer any rights or remedies under or by reason of this Agreement on any
persons other than the parties hereto and their respective successors and
assigns, or (ii) relieve or discharge the obligation of any third person to any
party hereto.


 



5

 

 

This agreement shall be governed by the laws of the state of California without
regard to its conflict of laws principles.

 

 

IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement as
of the date first above written.

 

 

 

Flacane Advisors, Inc.

 

Gary Augusta, President

 

 

_______________________________

Signature

 

 

Apollo Medical Holdings, Inc.

 

Warren Hosseinion, CEO

 

 

_______________________________

Signature

 

 

 

  



6

